ORDER
The Director of the ■ Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Richard H. West had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent engaged in criminal conduct by possessing a controlled substance in violation of Minn.Stat. §§ 152.025, subds. 2(1) and 3(a) and 609.101, subd. 3(5). In December of 1992, respondent pled guilty to one misdemeanor count of possession for which he was sentenced to criminal probation.
Along with the petition, the Director filed a stipulation for discipline between the Director and respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and unsupervised probation for a period of 2 years. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Richard H. West, hereby is publicly reprimanded and placed on unsupervised probation for a period of 2 years, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the conditions of respondent’s probation shall be as follows:
a. Respondent shall maintain total abstinence from all controlled substances, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician.
b. Respondent shall attend meetings of either Alcoholics or Narcotics Anonymous at least once per week. Respondent shall, without specific reminder or request, submit to the Director a quarterly attendance verification on a form provided by the Director.
c. Upon request by the Director, respondent shall submit to random urinalysis for drug screening at respondent’s expense at a facility to be approved by the Director.
3. That respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.